Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/09/2021 has been entered. Applicant’s Amendments/Remarks filed on 02/09/2021, with respect to 35 U.S.C. 103 rejection 1-28 have been fully considered and are persuasive. The rejection of 10/01/2020 has been withdrawn. Applicants have amended claim 20 to overcome the previous objection. The previous objection of claim 20 has been withdrawn.

Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Consider the independent claims 1, 14 and 20, the best prior arts found of record during the examination of present application are:
1) Rideout et al, U.S Patent No. 8001531

3) Paltashew et al. U.S Patent Application Publication No.2010/0110089
4) BOLZ et al, U.S Patent Application Publication No.2011/0242118
5) Brown et al. U.S Patent No 7839410
6) Metzgen U.S Patent Application Publication No.2016/0259757
7) Grossman U.S Patent Application Publication No.20170004647
8) Avkarogullari  et al., IDS, U.S Patent Application Publication No. 20150348224
Based on the amended limitations, the prior art of record neither anticipates nor render obvious the combination of limitations set for the independent claims.
Regarding independent claims 1, the prior art of record taken alone or in combination , fails to disclose or render obvious: “a graphics processing unit (GPU) communicatively coupled to the processor, the GPU having selectable GPU hardware features; a first software module comprising instructions that when executed by the processor configure the processor to receive graphics related transaction directives from a first user-level module via an application program interface, wherein the first user- level module enables a user to select  one of the selectable GPU hardware features for the transaction; the first software module including instructions that when executed by the processor bind transaction data with hardware feature data according to the graphics related transaction directives, wherein the transaction data comprises information that influences the transformation of pixels prior to presentation on a display device, and wherein the selected GPU hardware featurof the GPU configured to: receive from the first software module a transaction comprising the transaction data bound to the hardware feature data, and transition to a new configuration of the graphics pipeline in accordance with the transaction at a single point in time; and a display for displaying a frame prepared using the new configuration of the graphics pipeline.” in combination with all limitations recited in claim 1,
Regarding independent claim 14, the prior art of record taken alone or in combination , fails to disclose or render obvious: “wherein the feature data comprises information regarding use of the selected GPU hardware feature ; submitting a transaction to a graphics pipeline of the GPU, the transaction including the transaction data bound to the feature data; and transitioning to a new configuration of the graphics pipeline in accordance with the transaction at a single point in time; and preparing a frame for display on the display device based on the new configuration of the graphics pipeline” in combination with all limitations recited in claim 14
Regarding independent claim 20, the prior art of record taken alone or in combination ,fails to disclose or render obvious: “wherein the feature data comprises information regarding the use othe selected GPU hardware feature; submit a transaction to a graphics pipeline of the GPU, the transaction including the transaction data bound to the feature data; transition to a new configuration of the graphics pipeline in accordance with the transaction at a single point in time; and prepare a frame for display on the display device based on the new configuration of the graphics pipeline” in combination with all limitations recited in claim 20 

Rideout teaches a system comprising: a processor; a graphics processing unit (GPU) communicatively coupled to the processor (col.6, lines 40-54); a first software module comprising instructions that when executed by the processor configure the processor to receive graphics related transaction directives from a first user-level module via an application program interface (col.7, lines 7-35); the first software module including instructions that when executed by the processor bind transaction data with hardware feature data according to the graphics related transaction directives (col.6, lines 55-67-col.7, lines 1-3), wherein the transaction data comprises information that influences the transformation of pixels prior to presentation on a display device (col.7, lines 7-35; col.7, lines 35-51), and wherein the hardware feature data comprises information regarding the use of features of the GPU (col.7, lines 35-51); a graphics pipeline (Fig.1 (145, 107)) configured to:  receive from the first software module a transaction comprising the transaction data bound to the hardware feature data (col.3, lines 23-32; col.5, lines 64-67-col.6, lines 1-17) and  and a display for displaying (col.13, lines 49-53 “). However, Rideout does not teach “wherein the feature data comprises information regarding the use othe selected GPU hardware feature; submit a transaction to a graphics pipeline of the GPU, the transaction including the transaction data bound to the feature data; transition to a new configuration of the graphics pipeline in accordance with the transaction at a single point in time; and prepare a frame for display on the display device based on the new configuration of the graphics pipeline”
the selected GPU hardware feature; submit a transaction to a graphics pipeline of the GPU, the transaction including the transaction data bound to the feature data; transition to a new configuration of the graphics pipeline in accordance with the transaction at a single point in time; and prepare a frame for display on the display device based on the new configuration of the graphics pipeline”
Paltashew teaches process a queue of transactions through a plurality of pipeline flow stages including wait, pending, live, and finished (¶0031, 0084) . However, Paltashew does not teach “wherein the feature data comprises information regarding the use othe selected GPU hardware feature; submit a transaction to a graphics pipeline of the GPU, the transaction including the transaction data bound to the feature data; transition to a new configuration of the graphics pipeline in accordance with the transaction at a single point in time; and prepare a frame for display on the display device based on the new configuration of the graphics pipeline”
BOLZ teaches wherein the first software module including instructions that when executed by the processor cause the processor to concurrently interface with a second user-level software module; wherein a plurality of instances of the first software module are configured to execute concurrently on the system (¶0033) However, BOLZ does not teach “wherein the feature data comprises information regarding the use othe selected GPU hardware feature; submit a transaction to a graphics pipeline of the GPU, the transaction including the transaction data bound to the feature data; transition to a new configuration of the graphics pipeline in accordance with the transaction at a single point in time; and prepare a frame for display on the display device based on the new configuration of the graphics pipeline”
Brown teaches wherein there is a one to one correspondence between a number of instances of the first software module and a number of instances of displays configured to work in a transactional manner communicatively coupled to the system (col. 9, lines 10-15). However, Brown does not teach “wherein the feature data comprises information regarding the use othe selected GPU hardware feature; submit a transaction to a graphics pipeline of the GPU, the transaction including the transaction data bound to the feature data; transition to a new configuration of the graphics pipeline in accordance with the transaction at a single point in time; and prepare a frame for display on the display device based on the new configuration of the graphics pipeline”
Metzgen teaches the first stage in the pipeline is configured to lookup the configuration instance identifier that the current thread will use from the register store (103). The configuration instance identifier will be propagated through the pipeline using registers (105). The configuration instance identifier is used at each pipeline stage to lookup the parts of the configuration instance that are needed for that pipeline stage. This may be achieved by partitioning the configuration instance into separate on-chip memories for each pipeline stage (104). A pipeline stage retrieves the configuration instance that it needs for a particular thread by looking up the thread's configuration identifier in its particular section of memory. As each thread travels through the pipeline, it only sees the configuration instance associated with its configuration instance identifier( ¶0062) However, Metzgen does not teach “wherein the feature data comprises the selected GPU hardware feature; submit a transaction to a graphics pipeline of the GPU, the transaction including the transaction data bound to the feature data; transition to a new configuration of the graphics pipeline in accordance with the transaction at a single point in time; and prepare a frame for display on the display device based on the new configuration of the graphics pipeline”
Grossman teaches look-up-table (LUT) that maps task IDs to shader program addresses and command buffer addresses that can be used, in accordance with certain embodiments of the present technology, to write to a page of memory associated with a page fault to render graphics data on demand. The LUT in FIG. 5 also maps task IDs to algorithms used to determine numbers of GPU threads to be executed during a common time interval to resolve page faults, and more specifically, render graphics data on demand.’1(¶0009)  However, Grossman does not teach “wherein the feature data comprises information regarding the use othe selected GPU hardware feature; submit a transaction to a graphics pipeline of the GPU, the transaction including the transaction data bound to the feature data; transition to a new configuration of the graphics pipeline in accordance with the transaction at a single point in time; and prepare a frame for display on the display device based on the new configuration of the graphics pipeline”
Avkarogullari teaches wherein the hardware feature data comprises one or more of GPU gamma features, GPU color space correction (CSC) features, or GPU linearization features (¶0045) However, Avkarogullari does not teach “wherein the feature data comprises information regarding the use othe selected GPU hardware feature; submit a transaction to a graphics pipeline of the GPU, the transaction including the transaction data bound to the feature data; transition to a new configuration of the graphics pipeline in accordance with the transaction at a single point in time; and prepare a frame for display on the display device based on the new configuration of the graphics pipeline”

Claims 2-13, 15-19, 21-28 depend either directly or indirectly from independent claims 1, 14 or 20 and are allowable for at least the same reasons.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842.  The examiner can normally be reached on Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH LE/Primary Examiner, Art Unit 2619